                                       Case 2:18-cv-02225-APG-DJA Document 60 Filed 06/26/20 Page 1 of 3




                                  1    Lawrence J. Semenza, III, Esq., Bar No. 7174
                                       Email: ljs@skrlawyers.com
                                  2
                                       Christopher D. Kircher, Esq., Bar No. 11176
                                  3    Email: cdk@skrlawyers.com
                                       Jarrod L. Rickard, Esq., Bar No. 10203
                                  4    Email: jlr@skrlawyers.com
                                       Katie L. Cannata, Esq., Bar No. 14848
                                  5    Email: klc@skrlawyers.com
                                       Shannon R. Borden, Esq., Bar No. 15180
                                  6
                                       Email: srb@skrlawyers.com
                                  7    SEMENZA KIRCHER RICKARD
                                       10161 Park Run Drive, Ste. 150
                                  8    Las Vegas, Nevada 89145
                                       Telephone: (702) 835-6803
                                  9    Facsimile: (702) 920-8669
                                  10
                                       Attorneys for Plaintiff Bridgett Dahl
                                  11
SEMENZA KIRCHER RICKARD




                                                                   UNITED STATES DISTRICT COURT
10161 Park Run Drive, Suite 150

  Telephone: (702) 835-6803




                                  12
   Las Vegas, Nevada 89145




                                                                           DISTRICT OF NEVADA
                                  13
                                        BRIDGETT DAHL, an individual,                       Case No.: 2:18-cv-02225-APG-DJA
                                  14
                                                                    Plaintiff,              STIPULATION AND ORDER TO
                                  15                                                        CONTINUE DEADLINE FOR JOINT
                                        v.                                                  PRETRIAL ORDER
                                  16
                                  17    JACOB MANDRUSIAK a/k/a JAKE
                                        MANDRUSIAK, an individual; DOES 1-10,
                                  18    unknown individuals; and ROE COMPANIES
                                        1-10, unknown business entities,
                                  19
                                  20                                Defendants.

                                  21
                                              Plaintiff Bridgett Dahl ("Plaintiff") and Defendant Jacob Mandrusiak ("Defendant")
                                  22
                                       (together, the "Parties"), by and through their respective counsel of record, hereby submit this
                                  23
                                       Stipulation and Order to Continue the Deadline for Joint Pretrial Order (the "Stipulation").
                                  24
                                              The Parties first stipulated to extend the discovery deadlines, which was filed on March
                                  25
                                       13, 2019 (ECF No. 10), and the Order granting said stipulation was filed on March 26, 2019
                                  26
                                       (ECF No. 11). The Parties entered into a second stipulation for an extension of time on May 9,
                                  27
                                       2019 (ECF No. 13), and the Order granting said stipulation was filed on May 14, 2019 (ECF No.
                                  28

                                                                                        1
                                       Case 2:18-cv-02225-APG-DJA Document 60
                                                                           59 Filed 06/26/20
                                                                                    06/25/20 Page 2 of 3




                                  1    16). The Parties entered into a third stipulation for an extension of time on August 13, 2019

                                  2    (ECF No. 38), and the Order granting said stipulation was filed on August 14, 2019 (ECF No.

                                  3    40). The Parties entered into a fourth stipulation for an extension of time on August 27, 2019

                                  4    (ECF No. 41) and the Order granting said stipulation was filed on August 28, 2019 (ECF No.

                                  5    42). And most recently, the Parties entered into a fifth stipulation for an extension of time on

                                  6    September 5, 2019 (ECF No. 43) and the Order granting said stipulation was filed on September

                                  7    6, 2019 (ECF No. 44).

                                  8           On August 14, 2019, Defendant filed a Motion for Summary Judgment ("MSJ") (ECF

                                  9    No. 39). On September 18, 2019, Plaintiff filed her Opposition to Defendant's MSJ (ECF No.

                                  10   46). And on October 2, 2019, Defendant filed his Reply regarding his MSJ (ECF No. 47).

                                  11          On September 13, 2019, Plaintiff filed a Motion for Partial Summary Judgment
SEMENZA KIRCHER RICKARD
10161 Park Run Drive, Suite 150




                                       Regarding Liability ("MPSJ") (ECF No. 45). On October 2, 2019, Defendant filed his
  Telephone: (702) 835-6803




                                  12
   Las Vegas, Nevada 89145




                                  13   Opposition to Plaintiff's MPSJ (ECF No. 48). And on October 16, 2019, Plaintiff filed her Reply

                                  14   in Support of her MPSJ (ECF No. 49).

                                  15          On May 28, 2020, the Court made its decision on the Parties dispositive motions. The

                                  16   Court filed Orders denying Defendant's MSJ (ECF No. 57) and Plaintiff's MPSJ (ECF No. 58).

                                  17   Pursuant to Local Rule 26-1(b)(5), the deadline for the Parties to file a joint pre-trial order is

                                  18   thirty (30) days after its decision on the dispositive motions, which is June 29, 2020. However,

                                  19   due to scheduling conflicts for Plaintiff's counsel and based upon the likely delay in a trial date

                                  20   from the ongoing jury limitations as a result of the COVID-19 pandemic, the Parties request that

                                  21   the deadline to file their joint pre-trial order be extended two weeks.

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///

                                                                                         2
                                       Case 2:18-cv-02225-APG-DJA Document 60 Filed 06/26/20 Page 3 of 3




                                  1           The new deadline would be as follows:
                                  2
                                                    Event/Deadline                          Current Date                New Date
                                  3
                                        Pre-Trial Order                                     June 29, 2020              July 13, 2020
                                  4
                                  5
                                       Dated this 25th day of June, 2020.                   Dated this 25th day of June, 2020.
                                  6
                                  7    SEMENZA KIRCHER RICKARD                              WILSON ELSER MOSKOWITZ EDELMAN
                                                                                            & DICKER LLP
                                  8
                                       /s/ Jarrod L. Rickard                                /s/ Michael P. Lowry
                                  9    Lawrence J. Semenza, III, Bar No. 7174               Michael P. Lowry, Esq., Bar No. 10666
                                       Christopher D. Kircher, Bar No. 11176                Jonathan C. Pattillo, Esq., Bar No. 13929
                                  10   Jarrod L. Rickard, Bar No. 10203                     6689 Las Vegas Blvd. South, Suite 200
                                  11   Katie L. Cannata, Esq., Bar No. 14848                Las Vegas, Nevada 89119
SEMENZA KIRCHER RICKARD




                                       Shannon R. Borden, Esq., Bar No. 15180
10161 Park Run Drive, Suite 150

  Telephone: (702) 835-6803




                                  12   10161 Park Run Dr., Ste. 150                         Attorneys for Defendant,
   Las Vegas, Nevada 89145




                                       Las Vegas, Nevada 89145                              Jacob Mandrusiak a/k/a Jake Mandrusiak
                                  13
                                       Attorneys for Plaintiff Bridgett Dahl
                                  14
                                  15
                                       IT IS SO ORDERED:
                                  16
                                  17                                           UNITED STATES MAGISTRATE JUDGE
                                  18
                                                                                            June 26, 2020
                                  19                                           DATED:

                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                                        3
